DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (US 2021/0055078) in view of Roberson (D806,199) [Roberson ‘199].
Regarding claims 1, 5, and 7, Roberson discloses A mount comprising: a base 120 configured to be removably coupled to a handguard of a firearm (Par. 0019); and an extension 130  that includes an accessory interface 140 configured to provide multiple lateral mounting positions; wherein the accessory interface comprisins holes with a tapered inlet (as seen in Fig. 4a); and two threaded fasteners, each of the two threaded fasteners 160 includes a tapered head (Fig. 3)
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 190 of Roberson is capable of supporting a flashlight
Roberson does not disclose wherein: the accessory interface comprises two parallel rows of overlapping holes, each of the two parallel rows of overlapping holes includes at least two overlapping holes aligned linearly with each other, each of the overlapping holes includes a tapered inlet.
Roberson ‘199 teaches an analogous mount with two parallel rows of overlapping holes, each of the two parallel rows of overlapping holes includes at least two overlapping holes (or three) aligned linearly with each other, each of the overlapping holes includes a tapered inlet (clearly seen in Fig. 2 and 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roberson such that the holes where the two parallel rows of overlapping holes includes at least two overlapping holes aligned linearly with each other, in view of Roberson ‘199, to obtain the desired result of providing multiple positions to mount an accessory interface.
Regarding claim 2 and 6, Roberson further discloses wherein the extension is at an angle relative to the base (clearly seen in Fig. 2, 7).
Regarding claim 8, Roberson further discloses wherein the extension is angled 45 degrees relative to the base (Fig. 7).

Regarding claim 9, Roberson further discloses wherein the tapered head of each of the two threaded fasteners is complementary to the tapered inlet of each of the overlapping holes in the accessory interface frustroconical shape (Fig. 3 and 4a).
Regarding claim 10, Roberson further discloses wherein the tapered head of each of the two threaded fasteners has a frustroconical shape (Fig. 3).

Claims 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roberson and Roberson ‘199, as applied to claims 1, 2, 4, 6, 7-10, and further in view of Pittman (D780,278)
Regarding claims 3, 6, and 11, the combination of Roberson and Roberson ‘199 does not teach wherein the base and the extension are a single unitary piece.
Pittman teaches an analogous mount wherein the base and the extension are a single unitary piece (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base and extension a single unitary piece, in view of Pittman, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641